OPTION AGREEMENT
 
By this private instrument (hereinafter generally referred to as “Agreement”),
the parties:


(1)           REGINALDO LUIZ DE ALMEIDA FERREIRA – ME, an individual company
constituted and existing under the laws of the Federative Republic of Brazil,
with its principal place of business located in Fazenda Bom Jardim, at Rodovia
BR-070. Km 20, City of Nossa Senhora do Livramento, State of Mato Grosso,
enrolled with the General Taxpayers’ Registry (“CNPJ/MF”) under No.
08.838.089/0001-71, (hereinafter generally referred to as “Reginaldo”);


RESOURCE HOLDINGS, INC., a company constituted and existing under the laws of
the United States of America with head offices at 11753 Willard Avenue,
California 92782, USA, herein duly represented by its attorney-in-fact MICHAEL
CAMPBELL, American citzen, married, businessman, bearer of American passport No.
460934290, enrolled with the CPF/MF under No. 234.378.188-56, resident and
domiciled at 11753 Willard Avenue, Tustin, California 92782, USA, hereinafter
simply referred to as “RHI” (RHI and Reginaldo hereinafter generally referred
jointly to as “Parties” or individually as “Party”); and


(3)           West Ventures, LLC, an investment fund constituted and existing
under the laws of the United States of America, with its principal place of
business located at 152 West 57th Street, 54th Floor, in the City of Mew York,
State of New York, herein represented by its undersigned attorney-in-fact
(hereinafter generally referred to as “West Ventures”) as intervening party.


RECITALS


(A)          Shortly after execution of this agreement West Ventures will extend
a loan finance to RHI in the amount of USD 11,400,000.00 (eleven million and
four hundred thousand US dollars) (“Funds”) for the development of its business
in Brazil by means of a Senior Secured Note Agreement (“Finance Agreement”);

 
1

--------------------------------------------------------------------------------

 


(B)           The Funds to be sent RHI will be used to, among other things, loan
funds to Reginaldo (“Loan Agreement”), for the subsequent use as working
capital, construction expenses and the purchase of equipment and machines for
the development of its activities relating to the ore extraction;


(C)          Reginaldo has a permission issued by the National Department of
Mineral Production (Departamento Nacional de Produção Mineral - “DNPM”) to
explore ore at the Fazenda Bom Jardim, Rodovia BR-070. Km 20, in the city of
Nossa Senhora do Livramento, State of Mato Grosso (“Farm”), and is the owner of
the mines located in the Farms and registered at DNPM under no. 866.592/2007,
for an area of 38.94 hectares, 866.597/2007, for an area of 50 hectares,
866.600/2007, for an area of 50 hectares, and 866.601/2007, for an area of 50
hectares (“Ore Properties”);


(D)          As a result of the foregoing, Reginaldo decided to grant RHI an
option to fifty percent (50%) of the net income of all ore activities performed
in Ore Properties, which will be by the terms of this Agreement.


The Parties hereby agree to enter into this Agreement, which shall be governed
by the following terms and conditions:


1
DEFINITION



1.1           All terms and expressions defined or utilized in this Agreement
shall have the same meanings ascribed to them in this Agreement whenever they
are used in any other instrument or document delivered or prepared with regard
to this Agreement, except as otherwise provided in such instrument or document.

 
2

--------------------------------------------------------------------------------

 


1.2           All references in this Agreement to this Agreement, any other
security document or any other agreement shall be construed as references to
this Agreement, such security document or such other agreement as the same may
from time to time be amended, supplemented, restated, modified or refinanced.


2 
GRANTING OF AN OPTION



2.1           By this instrument and under the terms of the law, Reginaldo
grants in favor of RHI an option (the “Option”) over fifty percent (50%) of the
net income of all ore activities performed in Ore Properties, from future
exploration, ore extraction, waste processing and all mining and processing
equipment, which may be exercised in accordance with the terms and conditions
set forth herein:


(a)           Characteristics: the Option grants RHI the right, but not the
obligation, to convert the credits resulting from the Loan Agreement in
consideration for the receipt of quotas, shares or any other type of capital
interest in a company that will allow it to have fifty percent (50%) share on
all ore activities performed in Ore Properties, from the ore extraction, waste
processing;


(b)           Condition: the Option may be exercised by RHI at any time from and
after the occurrence and during the continuance of an Event of Default (defined
herein as an occurrence of an event of default,  event of termination, or
similar event in the Finance Agreement or Loan Agreement, as the case may be);


(c)           Exercise: to exercise the Option, RHI shall send  a notice to
Reginaldo of (i) its desire to exercise the Option and (ii) that such exercise
is occurring at a time from and after the occurrence and during the continuance
of an Event of Default. The exercise of the Option is subject to the prior
written consent of West Ventures.

 
3

--------------------------------------------------------------------------------

 


2.2           The Parties acknowledge and agree that the responsibilities and
approval/discretionary rights of RHI hereunder are subject to RHI’s obligations
under the Finance Agreement.


3
EXERCISE OF THE OPTION AND IMPLEMENTATION OF THE NEW CORPORATE STRUCTURE



3.1           Subject to the prior written consent of West Ventures, upon
sending a notice to Reginaldo of the occurrence and continuance of an Event of
Default, RHI will have the right, but not the obligation, to convert the credits
resulting from the Loan Agreement in consideration for the receipt of quotas,
shares or any other type of capital interest in a company that the Parties will
create, which will allow RHI to have fifty percent (50%) share on all ore
activities performed in Ore Properties, from the exploration, ore extraction,
waste processing.


3.2           To implement the above provision, the Parties agree to organize a
new company pursuant the laws of Brazil, in the form of a limited liability
company (“Limitada”), in accordance with art. 1052 et. seq. of the Brazilian
Civil Code (“New Company”), and perform the following contributions to the new
company:


(a)           In consideration for the 50% of the share capital of New Company,
Reginaldo shall contribute/ transfer to the new company, all the ore activities
in Ore Properties, waste processing equipment and machinery to exploit, process,
package, research and develop the Ore Properties, exempted from any burdens
prior to the incorporation of the New Company,.


(b)           In consideration for the 50% of the share capital of New Company,
RHI shall convert all its credits under the Loan Agreement which title shall be
owned by the new company.
 
 
4

--------------------------------------------------------------------------------

 


(c)           The share capital in the New Company owned by RHI shall entitle it
to fifty percent (50%) of the net income of all ore activities performed in Ore
Properties, from ore extraction, waste processing and any and all exploration.


3.3           Alternatively, at the exclusive option of RHI, with the prior
written consent of West Ventures, the Parties may implement a sociedade por
conta de participação in accordance with art. 991 et. seq. of the Brazilian
Civil Code. In this case, the same principles relating to contribution to and
division of the share capital, mutatis mutandi, will be applicable.


3.4           The Parties acknowledge and agree that the responsibilities and
discretionary approval/rights of RHI hereunder are subject to RHI’s obligations
under the Finance Agreement.


3.5           Reginaldo constitutes and appoints RHI and West Ventures as its
lawful attorneys-in-fact, by means of a power of attorney in the form of Exhibit
I, with full power and authority to, acting individually, in the name of
Reginaldo, enter into any document and carry out all measures required to
implement the acts described herein.


3.6           All expenses incurred with respect to the registrations, filings
and other formalities described in this Clause shall be borne by Reginaldo, even
if they have been done by RHI or West Ventures.


4 
REPRESENTATIONS AND WARRANTIES OF REGINALDO



Reginaldo represents and warrants to RHI and West Ventures, on the date of this
Agreement and on any other date when such representations and warranties are
required to be made or deemed to have been made under this Agreement (or any
amendment thereto) or any other relevant agreement, the following, without
prejudice to the representations and warranties made in the Finance Agreement,
Loan Agreement and in any other document related to them:

 
5

--------------------------------------------------------------------------------

 


4.1           Reginaldo is an individual company validly organized and existing
under the laws of Brazil, is duly qualified to do business and is in good
standing;


4.2           Reginaldo has obtained all necessary corporate authorizations to
execute and deliver this Agreement;


4.3           the execution and performance of this Agreement by Reginaldo shall
not violate any provision of its organizational documents and corporate
documents, and shall not constitute a violation or a breach of any material
agreement to which such Reginaldo is a party;


4.4           there are no options, acquisition rights or any other arrangements
for the assignment or acquisition of the Ore Properties;


4.5           Reginaldo is the legitimate owner of the Ore Properties, and such
Ore Properties are free and clear of any disputes, liens, encumbrances, debts or
doubts, except for those created or provided for in this Agreement. The Ore
Properties are located in the City of Nossa Senhora do Livramento, State of Mato
Grosso at Fazenda Bom Jardim, Rodovia BR-070, km 20.


5 
SPECIFIC COVENANTS OF REGINALDO



For as long as this Agreement is in full force, Reginaldo irrevocably undertakes
to comply with the following obligations, without prejudice to the obligations
attributed to it in any other agreement related to the mining operation in the
Ore Properties:


5.1           Reginaldo shall not (i) create, incur or permit to be created any
liens, encumbrances or options in favor of, or at the request of, any person on
the Ore Properties or any rights thereon; or (ii) grant or promise to grant any
rights over, sell, assign, transfer, exchange, dispose of, or in any other way
dispose of the Ore Properties;

 
6

--------------------------------------------------------------------------------

 


5.2           Reginaldo shall pay, before any fines, penalties, interest or
expenses arise, all taxes, duties and other charges currently or in the future
levied on the Ore Properties, and shall pay or cause to be paid all taxes,
duties, charges and claims that, if unpaid, could reasonably be expected to give
rise to the creation of a lien on the Ore Properties, or shall take the
necessary actions to prevent the creation of any such lien on the Ore
Properties;


5.3           Reginaldo shall, upon reasonable request of West Ventures or RHI,
as the case may be, promptly furnish to West Ventures and RHI all information
and supporting documents with regard to the Ore Properties, to verify compliance
by Reginaldo with the provisions of this Agreement;


5.4           Reginaldo shall maintain and preserve all rights created hereunder
and shall promptly notify West Ventures and RHI of any event, fact or
circumstance, including, without limitation, any decision, suit, claim,
investigation or change in laws (or in the interpretation thereof) or, to the
best of its knowledge, any threatened event, fact or circumstance, which in
either case could reasonably be expected to affect the validity, legality of the
rights created hereunder;


5.5           Reginaldo shall not enter into any agreement or take any other
action that could reasonably be expected to restrict, reduce or otherwise
adversely affect the rights of West Ventures or RHI under this Agreement,
including, without limitation, the right to sell or dispose of the Ore
Properties;

 
7

--------------------------------------------------------------------------------

 


5.6           Reginaldo shall (i) preserve and maintain its legal existence, and
(ii) continue to conduct its business as presently conducted and in compliance
in all material respects with all applicable laws, permits, licenses and
governmental authorizations.


5.7           If necessary for the implementation of the provisions of this
Agreement, Reginaldo shall convert its current permission from the DNPM for an
authorization or concession, whatever fits best to the structure proposed
herein, at the discretion of RHI (subject to its obligations under the Finance
Agreement).


6 
INDEMNIFICATION



6.1           RHI and West Ventures will not be liable for any loss or damage
which is suffered by Reginaldo.


6.2           Reginaldo will indemnify RHI and West Ventures, as the case may
be, against any losses, claims, expenses and liabilities which may be made
against or reasonably incurred by them or any of its agents for anything done or
omitted in the exercise or purported exercise of the powers herein contained or
occasioned by any breach of Reginaldo of any of its obligations or undertakings
herein contained.


7
GOVERNING LAW AND JURISDICTION



7.1           This Agreement shall be governed by the laws of the Federative
Republic of Brazil.


7.2           The Parties hereby elect the courts of the City of Cuiabá, State
of Mato Grosso, as competent to judge any lawsuit or proceeding aiming at
resolving any dispute or controversy arising from this Agreement, without
prejudice to any other Court that may have jurisdiction over it.

 
8

--------------------------------------------------------------------------------

 


8 
NOTICES



All notices and other communications provided hereunder shall be in writing and
addressed, delivered or transmitted to the address or facsimile number set forth
below, or at such other address or facsimile number as may be designated by any
Party in a notice to the other Parties. Any notice, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when the confirmation of transmission
thereof is received by the transmitter.


Reginaldo:


Av. Rubens de Mendonça, 2254, Ed. American
Business Center, sala 604, Jardim
Aclimação, CEP 78050-000 Cuiabá – MT –
Brazil
Attn: Raquel Cristina Rockenbach       Bleich
E-mail: mineracaoabdala@hotmail.com
Phone: 65 3029-2743
Facsimile: 65 3029-2743


RHI:


11753 Willard Avenue
Tustin, CA 92782
USA
Attn: Michael Campbell
E-mail:
mc@resourceholdingsinc.com
Phone: 1 (714) 832-3249
Facsimile: 55 (65) 3322-2881 7


West Ventures:


152 West 57th Street, 54th Floor
New York, NY  10019
Attn:           Ari Hirt
E-mail: ahirt@platinumlp.com
Phone: 212-581-0500
Facsimile: 212-581-0002

 
9

--------------------------------------------------------------------------------

 


9 
MISCELLANEOUS



9.1           Any amendment to this Agreement shall be made in writing and shall
be executed jointly by the Parties.


9.2           This Agreement is irrevocable and shall bind the Parties and inure
to the benefit of their relevant successors and assignees for any reason.


9.3           All exhibits to this Agreement, after being initialed by the
Parties, shall be an integral part hereof. If, however, there is any
inconsistency between this Agreement and any of its Exhibits, the provisions of
this Agreement shall prevail.


9.4           Reginaldo shall not assign or transfer, in full or partially, this
Agreement or any obligation hereunder without the prior written consent of West
Ventures (to which RHI hereby acknowledges and agrees).


9.5           This Agreement may only be assigned or transferred by RHI with the
prior written consent of West Ventures, and such successor or assignee will be
entitled to all of the rights and remedies of RHI as set forth in this Agreement
or in other related agreements.


9.6           No provision of this Agreement may be deemed as a waiver or
amendment to any other provision of the Finance Agreement and Loan Agreement.


9.7           The Parties acknowledge that (a) the partial exercise or
non-exercise, the extension of terms, the tolerance or omission in respect of
the exercise of any right, power or privilege granted to any Party hereto and/or
by law shall not constitute novation, relinquishing or waiver of such right,
power or privilege, nor shall it prevent their exercise, and (b) the
relinquishing or waiver of any such right shall be interpreted restrictively and
shall not be deemed as the relinquishing or waiver of any other right granted to
the Parties herein.

 
10

--------------------------------------------------------------------------------

 


9.8           If one or more provisions contained in this Agreement shall be
deemed invalid, illegal or unenforceable in any aspect whatsoever, the validity,
legality or enforceability of the other provisions hereunder shall not be
affected or hindered in any way as a result of such fact. The Parties shall
negotiate in good faith the replacement of any invalid, illegal or unenforceable
provisions by valid provisions, the effect of which come as close as possible to
the operational and economic effects of the invalid, illegal or unenforceable
provisions.


9.9           This Agreement is being executed simultaneously in English and
Portuguese. In the event of any conflict or inconsistency between the English
and Portuguese language versions, the Portuguese language version shall prevail.


IN WITNESS WHEREOF, the Parties execute this Agreement in the presence of the
two undersigned witnesses.


Cuiabá, September 21, 2011


/s/ Reginaldo Luiz de Almeida Ferreira
REGINALDO LUIZ DE ALMEIDA FERREIRA – ME
     
/s/ Michael Campbell
RESOURCE HOLDINGS, INC
     
/s/ Roberto Barros, by Power of Attorney
West Ventures, LLC
 

 
Witnesses:


1
   
Name:
 
I.D.:
   
2
   
Name:
 
I.D.:

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit I


Power of Attorney


By the present instrument, REGINALDO LUIZ DE ALMEIDA FERREIRA – ME, an
individual company constituted and existing under the laws of the Federative
Republic of Brazil, with its principal place of business located in Fazenda Bom
Jardim, at Rodovia BR-070. Km 20, City of Nossa Senhora do Livramento, State of
Mato Grosso, enrolled with the General Taxpayers’ Registry (“CNPJ/MF”) under No.
08.838.089/0001-71, herein represented by its legal representative (the
“Grantor”), hereby appoints as its attorneys-in-fact: (i) WEST VENTURES, LLC, an
investment fund constituted and existing under the laws of the United States of
America, with its principal place of business located at 152 West 57th Street,
54th Floor, in the City of Mew York, State of New York, represented by its
undersigned attorney-in-fact (“West Ventures”); and (ii) RESOURCE HOLDINGS,
INC., a company constituted and existing under the laws of the United States of
America with head offices at 11753 Willard Avenue, California 92782, USA,
hereinafter simply referred to as (“RHI” and, together with West Ventures, the
“Grantees”), as a result of an Option Agreement executed among the parties, with
powers to, individually, on behalf of the Grantor, do the following in the
Federative Republic of Brazil:


(1) to represent the Grantor as a partner in a company to be incorporated, be it
a limited liability company or special partnership (sociedade em conta de
participação) and of which the Grantor may become a partner.


(2) signing all related agreements and deeds,  subsequent amendments thereto,
including all the necessary acts to the formation of any such company or its
corporate reorganization, including requesting reports for the evaluation of
assets and credits to be capitalized into the company.

 
12

--------------------------------------------------------------------------------

 


(3) to attend and vote for, in the name of Grantor, in all and any meetings and
deliberations to be entered into or to be held by in connection with the company
that will be incorporated and sign all the respective documents, including
approving subscription and payment of capital (including with assets and
credits) and amendments to the incorporation document pursuant to the Brazilian
Civil Code.


(4) to represent the Grantor before any and all federal, state or municipal
authorities and before any third parties in general, including, but without
limitation, Civil and Commercial Registries, Registries of Deeds and Documents,
and the Central Bank of Brazil, with full powers to sign any incorporation
documents and subsequent amendments and ratifications, petitions, forms and any
other documents as required for the registration, organization and operation of
such companies.


(5) to appoint officers of such companies.


(6) to deal with and solve any and all matters vis-à-vis the Federal Revenue
Office, with powers to (a) appear before the Federal Revenue Office, as regards
the enrollment with the Federal Taxpayers Registry of Legal Entities
(“CNPJ/MF”), to execute, deliver and withdraw documents, forms, applications,
petitions, to receive and grant information and to take any and all action
necessary for enrollment with the CNPJ/MF, its reactivation, change of data,
cancellation and other acts required by the Federal Revenue Office, and (b)
receive service of process and summons addressed to the Grantor in connection
with the CNPJ/MF enrollment, undertaking to immediately submit to the Grantor
the content and terms of the referred service of process and summons; and


(7) take any measures, sign any documents in relation to the terms of the Option
Agreement that are necessary or convenient for the completion of the purposes of
the Option Agreement.

 
13

--------------------------------------------------------------------------------

 


(8) represent the Grantor before any authority, agency, body or governmental
department (in particular de National Department for Mineral Production),
private or public companies., registries of deeds and documents, board of
commerce, keep conversations with such entities, bodies and departments and
request documents and certificates or any other related document with the Option
Agreement.


(9) in general, to perform all acts required for the full compliance with this
power of attorney and delegate these powers to any third parties, with
reservation of powers.


This power of attorney shall remain valid until effective incorporation and
registration of the new company in accordance with Clause 3 of the Option
Agreement, and it's granted as irrevocable and irreversible character, in
accordance with Articles 684 and 685 of the Brazilian Civil Code.


This power of attorney is executed in both English and Portuguese and, in case
of any language conflict, the Portuguese version shall prevail.


Cuiaba, September 21, 2011
 

 
REGINALDO LUIZ DE ALMEIDA FERREIRA – ME

 
 
14

--------------------------------------------------------------------------------

 